Exhibit 10.4


SECOND AMENDMENT TO PURCHASE AGREEMENT


This Second Amendment to Purchase Agreement (the "Amendment"), dated as of July
19, 2016 (the “Effective Date”), is made by and between ACQUIPORT MILFORD LLC, a
Delaware limited liability company (the “Seller”), and VEREIT ACQUISITIONS, LLC,
a Delaware limited liability company (the “Buyer”).


RECITALS


A.    Buyer and Seller have entered into that certain Purchase Agreement dated
as of June 27, 2016, as the same was amended by that certain First Amendment to
Purchase Agreement dated as of July 15, 2016 (as amended, the “Agreement”), for
the purchase and sale of the improved property described and defined therein as
the “Property.” All capitalized terms used but not defined herein have the
meanings given to them in the Agreement.


B.    Buyer and Seller desire to amend the Agreement upon the terms and
conditions set forth herein.


AGREEMENT


NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:
1.    Contingency Period. Section 2.2 of the Agreement shall be and hereby is
amended by omitting such section in its entirety and substituting the following
in lieu thereof:
“Contingency Period. The period of time commencing on the Effective Date and
ending at 5:00 p.m. New York time on July 20, 2016.”
2.    Ratification. The Agreement, as amended by this Amendment, is hereby
ratified and confirmed in all respects, and shall be binding on the parties’
respective successors and/or assigns.
3.    Counterpart Signatures. This Amendment may be executed by the parties in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.






[signatures appear on the following page]


    1

--------------------------------------------------------------------------------








The parties hereto have executed this Amendment as of the Effective Date.


SELLER:
ACQUIPORT MILFORD LLC,
a Delaware limited liability company
 
 
By:
LXP Manager Corp., a Delaware corporation,
its manager
 
 
 
By:      /s/Lara S. Johnson       
Name: Lara S. Johnson
Title: Vice President
 
 
BUYER:
VEREIT ACQUISITIONS, LLC,
a Delaware limited liability company
 
 
 
By:      /s/Todd J. Weiss     
Name: Todd J. Weiss
Title: Authorized Officer





    2